Title: From George Washington to Brigadier General John Glover, 9–10 July 1779
From: Washington, George
To: Glover, John


        
          sir,
          Head Qrs New Windsor July 9th[-10] 1779
        
        As it is probable the Enemy will endeavour to distress the Country by interrupting the operations of husbandry at this interesting

season, You will be pleased to halt till further orders, at such place in the state of Connecticut as shall be judged best calculated to cover the part of the Country most exposed to the incursions of the Enemy. For this purpose I recommend to you to consult his Excellency the Governor. I am Sir Yr Most Obedt Hb. St
        
          G. Washington
        
        
          
            July 10th
          
          I should be glad the position you take may be as far advanced this way as will answer the object proposed; because you will be then so much the nearer a junction with this Army.
        
      